Citation Nr: 1547789	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-47 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye/vision disability, to include as secondary to service-connected traumatic brain injury/head injury. 

2.  Entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a lung disorder, to include as due to Agent Orange and/or asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968, including shipboard service in the inland waterways of Vietnam during the Vietnam war.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2007 and June 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).  The 2007 rating decision denied, in pertinent part, service connection for a lung and eye disorder; and the 2008 rating decision denied service connection for PTSD.

In July 2014 the Veteran testified by videoconference from the Montgomery RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

In a decision dated October 1, 2014, the Board denied, in pertinent part, the issue of service connection for a lung disorder; and remanded the issues of service connection for an eye disorder and an acquired psychiatric disorder for further development.  With regard to the issue of service connection for an acquired psychiatric disorder, no further action to ensure compliance with the Board's 2014 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In November 2014 the Veteran appealed the Board's October 2014 denial of his claim for service connection for lung disorder to the Court of Appeals for Veterans' Claims (Court).  In July 2015 the parties filed a Joint Motion for Partial Remand of the Board's October decision, which the Court granted in an August 2015 Order.  

The issues of service connection for a lung disorder and an eye/vision disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A psychiatric disorder was not present in service, or for many years after service; and the preponderance of the evidence is against a finding that a current psychiatric disorder, including PTSD, is related to service or the Veteran's service-connected traumatic brain injury disability.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in February 2008 and May 2011.  These letters amply apprised the Veteran of the information and evidence needed to prevail on his claim for service connection for PTSD/an acquired psychiatric disorder.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.  In addition, he was afforded multiple VA psychiatric examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; clinically examined the Veteran and reported all findings in detail; and provided detailed rationale in support of their determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In addition to the documentary evidence, the Veteran testified regarding his claim for service connection for PTSD/an acquired psychiatric disorder before the undersigned Veterans Law Judge during a July 2014 Board hearing.  During that hearing the Veteran was assisted by an accredited Disabled American Veterans representative.  His representative, and the Veterans Law Judge, asked questions to ascertain the onset of the Veteran's symptoms and whether there was a relationship to any incident of service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the requirements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the development of the claim decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for psychoses if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and in-service stressors; and credible supporting evidence that the claimed in service stressor or stressors occurred.  38 C.F.R. § 3.304(f).  If the Veteran fails to demonstrate any one element, denial of service connection will result.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Unless PTSD is diagnosed in service and the in-service stressor is related to service, or, when PTSD is diagnosed after service, the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience, or to a personal assault, the veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).  



Facts 

The Veteran seeks service connection for psychiatric problems, which he says began after his separation from service.  During his 2014 Board hearing he testified that he has been treated by VA for PTSD and major depressive disorder since 2005.  See Transcript, pp. 30-33.  On review of all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  

The service treatment records do not reflect any findings of a psychiatric disorder.  Nearly 40 years later, a PTSD screen done by a VA registered nurse in April 2007 was positive.  An assessment in May 2007 by a VA social worker returned an axis I diagnosis of major depressive disorder recurrent, severe, rule out PTSD; and the Veteran was referred for counseling.  VA treatment records dating from July 2007 reflect a diagnosis of and show treatment for posttraumatic stress disorder and depressive disorder.   

In connection with his claim for service connection for PTSD, the Veteran was examined by a VA psychologist in September 2009 and June 2011; by another VA psychologist in January 2014; and by yet another VA psychologist in November 2014.  Each time, the examiners determined, after clinical assessment, that the Veteran does not meet the criteria for a diagnosis of PTSD.  In so finding each noted that the Veteran had a military stressor, and been provisionally diagnosed with PTSD and was receiving mental health care; however, they each concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The January 2014 examiner particularly noted that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV or DSM-V; and all three examiners maintain that the Veteran's symptoms instead support a diagnosis of depressive disorder.  Additionally, according to the November 2014 examiner, the Veteran's depressive disorder is not related to any incident of service and is not secondary to his service-connected traumatic brain injury disability.




Analysis 

The Veteran was not diagnosed with PTSD or any other psychiatric disorder during service, and there is no record of psychosis in the year after service.  The criteria for a grant of service connection for an acquired psychiatric disorder on a direct basis under 38 C.F.R. § 3.303(a) or under the presumptive provisions of 38 C.F.R. §§ 3.3.07, 3.309 are therefore not met.  

As for a disorder diagnosed after service, the earliest clinical evidence of a psychiatric disorder derives from VA medical records dated in 2007; long after the Veteran's 1968 separation from service.  Moreover, although medical records reflect a treating diagnosis of PTSD, even after acknowledging that the Veteran has in-service wartime stressor, three separate VA psychologists (over a span of 5 years) concluded that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD.  The Board finds the examination evidence, expressed by three different psychologists after review of the entire case history, consultation with the Veteran, and clinical assessment in accordance with the DSM-IV and V, to be persuasive evidence that while the Veteran may have some symptoms of PTSD (for which he is apparently treated), his psychological presentation does not satisfy the criteria for a diagnosis of PTSD.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same).  The preponderance of the evidence is therefore against a grant of service connection for PTSD.

As for service connection for a psychiatric disorder other than PTSD, as stated before, treatment records reflect a diagnosis of depressive disorder, and in this all VA examiners agree.  However, there is no competent medical evidence that relates the Veteran's depressive disorder to in-service disease or injury.  On the other hand, according to treatment providers and the 2014 VA examiner, the medical records and the Veteran's own self-report reveal that his symptoms have been related to multiple relationship, financial, and health stressors over the years.  This is highly probative evidence against the claim.

As for service connection on a secondary basis under 38 C.F.R. § 3.310, the November 2014 examiner also concluded that the Veteran's depressive disorder is not related to his service-connected traumatic brain injury disability, and the record contains no medical opinion evidence to the contrary.  This too is against the claim.

To the extent that the Veteran himself suggests that his mental illness may be related to his service, including his now-service-connected in-service head injury, there is no indication that he is qualified through specialized education, training, or experience to diagnosis a psychiatric disorder or offer an opinion on causation.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge); and Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder); and Barr v. Nicholson, 21 Vet. App. 303, 307 (noting that lay persons are not competent to opine as to medical etiology or render medical opinions).  Accordingly, the Veteran's contention is mere speculation and is accorded no probative weight.  

The Board concludes that this record does not support an award of service connection benefits.  There is no showing of the claimed disability in service, or for years after service.  This alone weighs heavily against the claim.  The outpatient records, beginning decades after service, show the Veteran is provided treatment to address his complaints, but that is the obvious purpose of health care providers; to address immediate complaints.  The purpose of treatment is not to determine entitlement to compensation benefits based on military service.  When that question was medically investigated, on the four occasions the Veteran was assessed, the examiners concluded the Veteran did not have PTSD; and the last examiner added that the Veteran's depressive disorder was unrelated to service or his service-connected traumatic brain injury disability.  This likewise, weighs heavily against the claim.  

On balance, then, what the record shows is the Veteran receiving treatment for psychiatric complaints many years after service.  This is not persuasive evidence the Veteran has a disability that was incurred in service.  

The weight of the evidence is consequently against the claim.  Service connection for an acquired psychiatric disorder (claimed as PTSD), to include depressive disorder, must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder (claimed as PTSD) is denied.


REMAND

On review of the claims file it appears that a favorable medical opinion expressed by a private physician was initially sent to the Alabama VA office in September 2014, and did not reach the claims file (which was then at the Board) prior to the undersigned's de novo review of the evidence and ensuing decision.  Even so, it was constructively before the Board, and it is relevant to the claim for service connection for a lung disorder.  It is, however, inadequate for a decision in the Veteran's favor because the physician did not identify the asbestos-related lung disease that the Veteran has, and because the Veteran's exposure to asbestos during service has not been confirmed.  This opinion is, however, sufficient to prompt further development of this claim, including verification of this Navy veteran's claimed asbestos exposure during service, and providing him a VA examination.  

With respect to the eye disability claim, while the Veteran has contended it is secondary to his service-connected head/traumatic brain injury, the Board notes that he testified, during his July 2014 Board hearing, that his vision worsens during his migraine headaches.  See Transcript, p. 28.l  Inasmuch as the Veteran is also service-connected for migraine headaches secondary to his traumatic brain injury, expansion of the November 2014 examiner's opinion is needed.  

On remand the claims file should be updated to include relevant VA treatment records dated after November 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate, with the claims file, all relevant VA medical records dated after November 2014.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

2.  Contact the appropriate service department/agency to ascertain whether the Veteran was exposed to asbestos onboard the USS WHETSTONE.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3.  Make a formal finding and document the claims file accordingly.

3.  Schedule the Veteran for a VA examination regarding his claim for service connection for a lung disorder.  The claims file should be made available to, and reviewed by, the examiner in conjunction with this examination, who should observe the Veteran's cold symptoms and bronchitis seen in service.  All indicated tests should be done, and all findings reported in detail.  The examiner is then specifically requested to state, for each lung disorder found on examination: 

a) whether it is at least as likely as not that it began during active duty service; 

b) whether it is at least as likely as not that it is related to Agent Orange exposure; and
 
c)  whether it is at least as likely as not that it is related to asbestos exposure.

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4.  Return the claims file to the November 2014 VA eye examiner, or to another appropriately qualified person for expansion of the 2014 opinion.  

a) The examiner is specifically requested to opine, for each eye disorder found on examination (other than refractive error), whether it is aggravated, (increased in severity beyond its natural progression), by the Veteran's migraine headaches disability.

b) The examiner is also requested to discuss the significance in the context of the claim for benefits, or lack thereof, of the decrease in right eye visual acuity during service from 20/20 (on entry into service) to 20/25 (at separation from service).  

A complete rationale should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

5.  Then, re-adjudicate these claims.  If any benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


